DETAILED ACTION
                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are pending. Claims 1-8 have been amended. Claims 9-13 are new. 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to claims 5-8, applicant has not proffered any evidence of criticality. The burden of proof regarding criticality of change in shape, size, range and/or duplication of parts is on the applicant. Examiner's conclusion of prima facie obviousness stands absent the presentation of objective rebuttal evidence by applicant (see In re Lintner, 173 USPQ 560 (CCPA 1972)).
While the Office recognizes certain factual differences between the claimed invention and the Rule disclosures, the burden of establishing the significance of such differences in evaluating the obviousness of the invention as a whole falls on the appellant. Appellant's failure to go forward with convincing proofs factually supporting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 through 8 recite the limitation "the nozzles" in lines 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 and 8 recite the limitation "the refrigerant inlet pipes" in lines 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 7 recite the limitation "the jet ports" in lines 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "the nozzle having a jet port configured and arranged such that the refrigerant jets in at least one radial direction of the nozzle.” This limitation is indefinite and unclear as refrigerant is only recited as part of intended use limitations and is not positively recited earlier in the claim. 


Claim 2 has similar indefiniteness as claim 1, as claim 2 recites "the refrigerant hits the shielding plate and expands..."
See MPEP 2173.05(p). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 9 is indefinite with regard to the scope of protection sought by the claim. The recitation of "wherein the at least one radial direction of the nozzle including [sic] an axial direction and a circumferential direction of the inner pipe". Is grammatical incorrect and unclear. 
Further, the limitations of Claims 9 and 11 are claim limitations that had previously deleted by the applicant and conceded in the remarks as being “confusing.”
Thus the limitations of claims 9 and 11 are also indefinite and unclear. 
Claims 3-13 are also rejected by virtue of dependency. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3,264,836), hereafter referred to as “Miller,” in view of Lindsey (3,029,615).
Regarding Claim 1: Miller teaches a double pipe (see Figure 1) comprising: an inner pipe (16 having ends 17 and 18); and an outer pipe (10) provided radially outside the inner pipe (see Figure 1) and coaxially with the inner pipe (see Figure 1), the outer pipe (10) being configured to allow a cooling target to flow in the inner pipe (via 23 and 24) and allow a refrigerant to flow in a space between the inner pipe (16 having ends 17 and 18) and the outer pipe (10, liquid refrigerant “L” Column 1, lines 58-59), the outer pipe (10) having a wall (12) provided with a nozzle (44 and 45) configured to jet the refrigerant into the space, and the nozzle (44 and 45) being connected to a refrigerant inlet pipe (42 and 43), the nozzle and the refrigerant inlet pipe being separate pieces attached together, and the nozzle (44 and 45) having a jet port (see Figures 4 and 5) configured and arranged such that the refrigerant jets (see Figures 4 and 5) in at least one radial direction of the nozzle (see Figures 4 and 5).
Miller fails to teach the double pipe is an ice maker. 
Lindsey, directed towards a means for treating liquid, teaches a double pipe (18, having 18a and 18b for refrigerant around chamber 30) is an icemaker (Column 1, lines 12-19). 

Regarding Claim 3: Miller further teaches further comprising: a plurality of the nozzles (44 and 45) and a plurality of the refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes (42 and 43) being connected to a respective one of the nozzles (44 and 45, see Figure 1).
Regarding Claim 11: Miller teaches wherein the at least one radial direction of the nozzle (44 and 45) including an axial direction and a circumferential direction of the inner pipe (16 having ends 17 and 18).
Regarding Claim 12: Miller teaches wherein the nozzle (44 and 45) passes through the wall of the outer pipe (12) and connects to the refrigerant input pipe (42 and 43).	
Regarding Claim 13: Miller teaches wherein the nozzle (44 and 45) fits into an inner circumference of the refrigerant input pipe (see the attaching line of the nozzles 44 and 45 onto pipe ends 42and 43).
Claims 2, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3,264,836), hereafter referred to as “Miller,” in view of Lindsey (3,029,615) and Hodges (4,475,688).
Regarding Claim 2: Miller teaches a double pipe (Figure 1) comprising: an inner pipe (16 having 17 and 18); and an outer pipe (10) provided radially outside the inner pipe (see Figure 1) and coaxially with the inner pipe (see Figure 1), the outer pipe being 
Miller fails to teach the double pipe is an ice maker and a plate shaped shielding plate arranged to be hit by the jetting refrigerant, the shielding plate being provided in the space radially inward of the jet port and opposing the jet port in the radial direction of the inner pipe such that the refrigerant hits the shielding plate and expands along a surface of the shielding plate in at least one radial direction of the nozzle. 
Lindsey, directed towards a means for treating liquid, teaches a double pipe (18, having 18a and 18b for refrigerant around chamber 30) is an icemaker (Column 1, lines 12-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the double pipe is an ice maker to the structure of Miller as taught by Lindsey in order to advantageously use the structure for desired freezing of specific liquids (see Lindsey, Column 1, lines 12-23).
Hodges teaches a plate shaped shielding plate (34) arranged to be hit by a jetting refrigerant (see Figure 1), the shielding plate (34) being provided in a space radially inward of a jet port (of 12) and opposing the jet port (see Figure 1) in the radial direction of an inner pipe (10) such that the refrigerant hits the shielding plate (34) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plate shaped shielding plate arranged to be hit by the jetting refrigerant, the shielding plate being provided in the space radially inward of the jet port and opposing the jet port in the radial direction of the inner pipe such that the refrigerant hits the shielding plate and expands along a surface of the shielding plate in at least one radial direction of the nozzle to the structure of Miller modified supra as taught by Hodges in order to advantageously effect the influence of the water spray from the nozzle for optimization (see Hodges, Column 2, lines 32-38). 
Regarding Claim 4: Miller further comprising a plurality of the nozzles (44 and 45) and a plurality of the refrigerant inlet pipes (42 and 43), each of the refrigerant inlet pipes (42 and 43) being connected to a respective one of the nozzles (44 and 45, see Figure 1).
Regarding Claim 9: Miller teaches wherein the at least one radial direction of the nozzle (44 and 45) including an axial direction and a circumferential direction of the inner pipe (42 and 43).
Regarding Claim 10: Miller teaches wherein the nozzle (44 and 45) passes through the wall of the outer pipe (12) and connects to a refrigerant input pipe (42 and 43).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3,264,836), hereafter referred to as “Miller,” in view of Lindsey (3,029,615), as applied to claim 1 above, and further in view of Naruse et al. (5,237,837), hereafter referred to as “Naruse.”
Regarding Claim 5: Miller teaches further comprising a plurality of the nozzles (44 and 45) and a plurality of the refrigerant inlet pipes (42 and 43), the inner pipe (16 having 17 and 18) having a first end (17) provided with an inlet pipe (23) for the cooling target (Column 1, lines 66-70) and a second end (18) provided with an outlet pipe (24) for the cooling target (Column 1, lines 66-70), the plurality of nozzles (44 and 45) being arranged axially along the outer pipe (see Figure 4).
Miller modified supra fails to teach the jet ports of the nozzles being gradually reduced in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.
Naruse teaches nozzles have jet ports gradually reduced in size along a pipe (Column 3, lines 28-40). 
Miller teaches all of the claimed features except for the nozzles having a change in size/shape/pitch. This is considered by the examiner to be a change in the shape/size of the nozzle since modifying Miller to meet the claimed limitations would require nothing more than changing the shape/size of nozzles openings. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in size/shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the nozzles with a change in opening size is significant in any way, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application, to modify 
Regarding Claim 6: Miller teaches further comprising a plurality of the nozzles (44 and 45) and a plurality of the refrigerant inlet pipes (42 and 43), the inner pipe (16 having ends 17 and 18) having a first end (17) provided with an inlet pipe (23) for the cooling target (Column 1, lines 66-70) and a second end (18) provided with an outlet pipe (24) for the cooling target (Column 1, lines 66-70).
Miller modified supra fails to teach the plurality of nozzles including at least three nozzles arranged axially along the outer pipe, and the nozzles being disposed at pitches gradually increased in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.
Naruse teaches a plurality of at least three nozzles (21b, see Figure 4) that are disposed at pitches gradually changed along a pipe (Column 3, lines 28-40). 
Miller modified supra teaches all of the claimed features except for the nozzles having a change in size/shape/pitch and amount of nozzles. This is considered by the examiner to be a change in the size/shape/pitch/amount of the nozzle since modifying Miller to meet the claimed limitations would require nothing more than changing the size/shape/pitch/amount of nozzles and nozzle openings. It has been held that absent persuasive evidence/critical evidence that the particular configuration of the claimed structure was significant, a change in shape/rearrangement of parts/duplication of parts is a matter of choice which a person of ordinary skill in the art would have found . 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3,264,836), hereafter referred to as “Miller,” in view of Lindsey (3,029,615) and Hodges (4,475,688), as applied to claim 2 above, and further in view of Naruse et al. (5,237,837), hereafter referred to as “Naruse.”
Regarding Claim 7: Miller further teaches further comprising a plurality of the nozzles (44 and 45), the inner pipe (16 having ends 17 and 18) having a first end (17) provided with an inlet pipe (23) for the cooling target (Column 1, lines 66 -70), and a second end (18) provided with an outlet pipe (24) for the cooling target (Column 1, lines 66-70), the plurality of nozzles (44 and 45) being arranged axially along the outer pipe (edge of 12). 
Miller modified supra fails to teach the jet ports of the nozzles being gradually reduced in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.
Naruse teaches nozzles have jet ports gradually reduced in size along a pipe (Column 3, lines 28-40). 

Regarding Claim 8: Miller further teaches comprising a plurality of the nozzles (44 and 45) the inner pipe (16 having ends 17 and 18) having a first end (17) provided with an inlet pipe (23) for the cooling target and a second end (18) provided with an outlet pipe (24) for the cooling target (Column 1, lines 66-70).
Miller modified supra fails to teach the plurality of nozzles including at least three nozzles arranged axially along the outer pipe, and the nozzles being disposed at pitches gradually increased in size from an inlet pipe side of the outer pipe toward an outlet pipe side of the outer pipe.

Miller modified supra teaches all of the claimed features except for the nozzles having a change in size/shape/pitch and amount of nozzles. This is considered by the examiner to be a change in the size/shape/pitch/amount of the nozzle since modifying Miller to meet the claimed limitations would require nothing more than changing the size/shape/pitch/amount of nozzles and nozzle openings. It has been held that absent persuasive evidence/critical evidence that the particular configuration of the claimed structure was significant, a change in shape/rearrangement of parts/duplication of parts is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV. A. and VI. B. C. Since applicant has failed to provide persuasive evidence on the record that providing the nozzles with a change in opening size/pitch/or amount is significant in any way, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application, to modify Miller so that the nozzles have a change in opening size/pitch/amount and produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in size/shape/rearrangement of parts/amount is a matter of choice which a person of ordinary skill in the art would have found obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763